Order entered September 17, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00422-CV

                       IN RE MAETZI MILLER, Relator

            Original Proceeding from the 303rd Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DF-21-02529

                                     ORDER
                    Before Justices Molberg, Reichek, and Smith

         Before the Court is relator’s August 27, 2021 motion to lift stay. We

GRANT the motion, and we LIFT the stay issued by this Court’s July 15, 2021

order.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE